Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Wyoming County [Mark H. Dadd, A.J.], entered January 24, 2006) to review a determination of respondent. The determination found after a Tier III hearing that petitioner had violated various inmate rules.
It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed. Present—Scudder, J.P, Gorski, Martoche, Green and Hayes, JJ.